Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation of Advisory Action
REQUEST FOR RECONSIDERATION
12. The request for reconsideration has been considered but does NOT place the application in condition for allowance because: The rejection under 35 USC 103 is maintained for the reasons of record.  Applicant’s citation of case law is acknowledge.  Applicant argues (bottom of p. 10, through top of p. 11) that Bachem does not provide a reason to treat acute pancreatitis with a death receptor agonist. Reference 26 cited of Bachem (Neuschwander-Tetri et al. "Repetitive self-limited acute pancreatitis induces pancreatic fibrogenesis in the mouse." Dig Dis Sci;45:665-74 (2000)) shows that “in animal models acute pancreatitis the activation of PSCs is resolved with intervention….” Neuschwander-Tetri et al. (Abstract) found that only repetitive acute pancreatic injury by hyperstimulation reproduces major morphological characteristics of human chronic pancreatitis, including extracellular matrix deposition. Also, Bachem’s Figure 38.5 shows activation of PSCs “must be influenced by numerous inflammatory cells, cytokines, and toxins” before fibrosis develops. The argument has been fully considered, but is not persuasive. The obviousness of the method of treatment is not focused on fibrosis, but rather on the role of activated PSCs leading to acute pancreatitis, with US 9,901,620 (Lee) teaching that TRAIL or an analog thereof removed activated PSCs in addition to being able to treat fibrotic diseases, including pancreas fibrosis. TRAIL, PEG-TRAIL and a DR5 agonist antibody were able to induced apoptosis of PSCs (Example 2, see p. 7, first paragraph of previous Office action).  Bachem et al. teaches that not one, but “Numerous in vivo and in vitro studies provide strong evidence of a central role for PSCs in fibrosis associated with acute and chronic pancreatitis…” (see p. 7, start of second paragraph, of previous Office action). These references provide both motivation and a reasonable expectation for the treatment of acute pancreatitis by removing PSCs with a DR5 agonist. As discussed previously, fibrosis need not immediately accompany acute pancreatitis. Therefore, in reference to Fig. 38.5 of Bachem et al., there are a number of agents that can activate PSCs, including ethanol, prior to the induction of fibrosis by different agents. The prior art teaches that a DR5 agonist can remove activated PSCs, which is desirable 
Applicant argues (p. 11, middle through end) “It is not known from Bachem to what degree do PCSs in acute pancreatitis get activated nor how much fibrosis there is in acute pancreatitis.” Neuschwanter-Tetri et al. (supra) “shows that development of pancreatic fibrosis occurs after repeated courses of acute pancreatitis…” (emphasis added by Applicant) There is nothing in the cited prior art relied upon “to suggest to those of skill in the art that the use of Lee’s therapy for reversing fibrosis in chronic pancreatitis to treat acute pancreatitis when fibrosis has not even been developed.” The argument has been fully considered, but is not persuasive. Claim 1 has no limitation relating to fibrosis.  Only claims 14 and 16 recite the claimed method that may include reducing fibrotic formation/fibrosis.  Again, the prior art provides a method of removing activated PCSs, which would reasonably have been expected to reduce pancreatic fibrosis due to the reduction of PCSs, but would also reasonably have been expected to treat acute pancreatitis in general since Bachem et al. teaches activation of PCSs appear to play a central role thereof (Fig. 38.5). 
10 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday and Tuesday, 8am-1pm; Thursday, 8am-2pm; Friday 8am-12pm, Eastern Time.	
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.
	Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Claire Kaufman
/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646